DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0243203 to Kim et al.; in view of US 2016/0232831 to Nakanishi et al.; further in view of US 2015/0179120 to Nakagawa et al.

	As per claim 1, Kim et al. teach a display device comprising: 
a display panel (Fig. 4, 100) which displays an image; 
a gate driving block (Fig. 1, GD) which outputs a scan signal to the display panel; 
a source driving block (Fig. 1, DD) which has a normal mode operated at a reference frequency (Fig. 4, fast frame rate) and a low-frequency mode operated at a frequency lower than the reference frequency (Fig. 4, low frame rate) and outputs a data signal to the display panel (Figs. 5-6, paragraph 88); and 
a controller (Fig. 1, TC) which receives image signals and an external control signal (paragraph 51, sync signals) and generates a gate driving signal, a source driving signal, and image data in response to the image signals and the external control signal (Fig. 1, paragraphs 51-52), 
wherein the controller divides the display panel into a first area operated at a first frequency lower than the reference frequency according to the image data in the low-frequency mode (paragraphs 59-60, dimensions  of image data and display frequencies are not fixed, Kim et al. at least suggest a first image content with a first dimension, driven at a first low frame rate during a first period, and a second image content with a second dimension, driven at a second low frame rate during a second period), the source driving block outputs the data signal to the first area at the first frequency and outputs the data signal to the second area at the second frequency in the low-frequency mode (paragraph 86), and the gate driving block outputs a first scan signal to the first area at the first frequency and outputs a second scan signal to the second area at the second frequency in the low-frequency mode (Fig. 7, paragraphs 91-95, the display frequency may be controlled by the LRR signal at “the frequency of signals to the pixel circuits provided from at least one of the driving circuits is controlled depending on the image content to be presented on the display 100. This can be achieved by adding switching circuits to the gate driver GD, to the data driver DD, or to both the gate driver GD and the data driver DD”).
Kim et al. do not necessarily teach a second area operated at a second frequency lower than the first frequency.
Nakanishi et al. teach a second area operated at a second frequency lower than the first frequency (Fig. 4, paragraph 305, transition regions operated at intermediate frequencies are added between still-picture and video regions).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., so that a second area is operated at a second frequency lower than the first frequency, such as taught by Nakanishi et al., for the purpose of reducing the prominence of boundaries between regions.
Kim and Nakanishi et al. do not teach a masking signal, wherein a change among the reference frequency, the first frequency of the first scan signal and the second frequency of the second scan signal is controlled by the masking signal.
Nakagawa et al. teach a masking signal (Figs. 3 and 8, signal GFC), wherein a change among the reference frequency, the first frequency of the first scan signal and the second frequency of the second scan signal is controlled by the masking signal (Figs. 8-9, enabling/disabling masking signal GFC reduces the reference frequency for desired display regions).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim and Nakanishi et al., by adding teach a masking signal, wherein a change among the reference frequency, the first frequency of the first scan signal and the second frequency of the second scan signal is controlled by the masking signal, such as taught by Nakagawa et al., for the purpose of controlling the frequency of the scan signal.

As per claim 2, Kim, Nakanishi and Nakagawa et al. teach the display device of claim 1, wherein the controller comprises a driving controller which outputs a low-frequency control signal according to the normal mode operated at the reference frequency and the low-frequency mode operated at at least one of the first frequency and the second frequency lower than the reference frequency (Kim, Figs. 1 and 4, LRR signal is output to data driver and/or gate driver, so as to control the frequency of updating display data) in response to the image data (paragraphs 58-60).

	As per claim 3, Kim, Nakanishi and Nakagawa et al. teach the display device of claim 2, wherein the controller further comprises an area setting unit which divides the display panel into the first area and the second area in response to the low-frequency control signal and the image data (Fig. 4, paragraphs 58-60, means for setting the particular areas) and outputs a first control signal to drive the first area at the first frequency and a second control signal to drive the second area at the second frequency (Nakanishi, paragraph 305).

	As per claim 9, Kim, Nakanishi and Nakagawa et al. teach the display device of claim 1, wherein the first frequency is equal to or lower than about 1 Hertz (Kim, paragraph 89, the exemplary refresh rate for a relatively still image area is 5Hz, it is implicitly stated that the lower the amount of motion in the display data, the lower the refresh rate may be, furthermore, a rate lower than half the reference image rate, i.e., lower than 30Hz, will be construed as being “about” 1 Hz).

	As per claim 10, Kim, Nakanishi and Nakagawa et al. teach the display device of claim 1, wherein the second area comprises at least two areas (Nakanishi, Fig. 18, paragraph 305, a display may comprise a plurality of moving and still images, and corresponding transition areas).

	As per claim 11, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Kim, Nakanishi and Nakagawa et al. teach wherein the controller divides the display panel into a reference area operated at a reference frequency (Kim, Fig. 4, fast frame rate area operates at 60Hz) and a low-frequency area operated at a frequency lower than the reference frequency according to the image data and divides the low-frequency area into a first area operated at a first frequency lower than the reference frequency and a second area operated at a second frequency lower than the first frequency according to the image data (Nakanishi, Figs. 4 and 18, paragraph 305, still image area and corresponding transition area adjacent to moving picture areas), a, the source driving block outputs the data signal to the reference area at the reference frequency, outputs the data signal to the first area at the first frequency, and outputs the data signal to the second area at the second frequency, and the gate driving block outputs a reference scan signal to the reference area at the reference frequency, outputs a first scan signal to the first area at the first frequency, and outputs a second scan signal to the second area at the second frequency (Kim, Fig. 7, paragraph 84, “the frequency of signals to the pixel circuits provided from at least one of the driving circuits is controlled depending on the image content to be presented on the display 100. This can be achieved by adding switching circuits to the gate driver GD, to the data driver DD, or to both the gate driver GD and the data driver DD”, in other words, both gate and data drivers, operate at frequencies corresponding to particular predetermined areas).

As per claim 12, Kim, Nakanishi and Nakagawa et al. teach the display device of claim 11, wherein the controller comprises an area setting unit which divides the display panel into the reference area and the low-frequency area according to the image data, divides the low-frequency area into the first area and the second area (Fig. 4, paragraphs 58-60, means for setting the particular , and outputs a reference control signal to drive the reference area at the reference frequency, a first control signal to drive the first area at the first frequency, and a second control signal to drive the second area at the second frequency (Nakanishi, paragraph 305).

	As per claim 17, Kim, Nakanishi and Nakagawa et al. teach the display device of claim 12, wherein the controller applies the image data, the source driving signal, the reference control signal and the first and second control signals to the source driving block (Kim, Fig. 1; paragraph 86 discloses “data buffers”, which are turned on/off by (implicit) control signal, Nakanishi, Fig. 2).

	As per claim 19, Kim, Nakanishi and Nakagawa et al. teach the display device of claim 11 wherein the reference frequency is equal to or lower than about 1 Hertz (Kim, paragraph 89, the exemplary refresh rate for a relatively still image area is 5Hz, it is implicitly stated that the lower the amount of motion in the display data, the lower the refresh rate may be, furthermore, a rate lower than half the reference image rate, i.e., lower than 30Hz, will be construed as being “about” 1 Hz).

	As per claim 20, Kim, Nakanishi and Nakagawa et al. teach the display device of claim 11, wherein the second area comprises at least two areas (Nakanishi, Fig. 18, paragraph 305, a display may comprise a plurality of moving and still images, and corresponding transition areas).

Allowable Subject Matter

Claims 4-8, 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694